Name: Commission Implementing Regulation (EU) 2015/1396 of 14 August 2015 correcting Implementing Regulation (EU) No 540/2011 as regards the active substance Bacillus subtilis (Cohn 1872) strain QST 713, identical with strain AQ 713 (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  means of agricultural production;  marketing
 Date Published: nan

 15.8.2015 EN Official Journal of the European Union L 216/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1396 of 14 August 2015 correcting Implementing Regulation (EU) No 540/2011 as regards the active substance Bacillus subtilis (Cohn 1872) strain QST 713, identical with strain AQ 713 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 78(3) thereof, After consulting the Standing Committee on Plants, Animals, Food and Feed, Whereas: (1) Commission Directive 2007/6/EC (2) included Bacillus subtilis (Cohn 1872) Strain QST 713, identical with strain AQ 713 (hereafter Bacillus subtilis) as an active substance in Annex I to Council Directive 91/414/EEC (3) for uses as a fungicide. (2) Active substances included in Annex I to Directive 91/414/EEC are deemed to have been approved under Regulation (EC) No 1107/2009 and are listed in Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (4). (3) On 22 January 2015, the Commission was notified by the Netherlands that the operator at whose request Bacillus subtilis was included in Annex I to Directive 91/414/EEC requested that the conditions of use of that substance also cover the use as a bactericide against Erwinia amylovora (fire blight), which was erroneously omitted from the list in Annex I to Directive 91/414/EEC. (4) The Netherlands found that request to be justified. (5) Furthermore, the use as a bactericide has already been assessed during the approval process of the active substance Bacillus subtilis and is also covered by the review report. (6) Implementing Regulation (EU) No 540/2011 should therefore be corrected accordingly, HAS ADOPTED THIS REGULATION: Article 1 In row 138 of Part A of the Annex to Implementing Regulation (EU) No 540/2011, Part A of the column Specific provisions is replaced by the following: PART A Only uses as fungicide and bactericide may be authorised. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Directive 2007/6/EC of 14 February 2007 amending Council Directive 91/414/EEC to include metrafenone, Bacillus subtilis, spinosad and thiamethoxam as active substances (OJ L 43, 15.2.2007, p. 13). (3) Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (OJ L 230, 19.8.1991, p. 1). (4) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1).